Citation Nr: 9909286	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite of the hands, feet and ears.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease, status post angioplasty, 
and coronary artery bypass.

4.  Entitlement to service connection for a disorder of the 
eyes, to include glaucoma and blindness.


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, his cousin, Ms. [redacted], and Mr. 
[redacted]. 



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from 
November 1961 to May 1962.

During the March 1998 appeal hearing before the undersigned 
member of the Board, the veteran requested consideration of 
additional claims for service connection for ruptured 
hernias, and a low back and hip disorder, to include 
arthritis.  However, as the only issues currently before the 
Board are those set forth on the title page of this decision, 
these matters are referred to the RO for appropriate action.


REMAND

In this case, in an October 1997 rating decision, the RO 
denied the veteran's claims for service connection for 
residuals of frostbite of the hands, feet and ears; 
hypertension; coronary artery disease; status post 
angioplasty; coronary artery bypass; and glaucoma.  At 
present, the veteran's claims are before the Board for 
appellate review.

Upon a preliminary review of the case, the Board notes that 
in VA forms 21-4138 (Statement in Support of Claim) dated 
July 1997, the veteran indicated that he has been treated for 
his residuals of frostbite, hypertension, heart disorder and 
disorder of the eyes at the Hines VA Medical Center (VAMC) 
from May 1997 to the present.  However, the Board finds the 
claims folder is devoid of the veteran's treatment records at 
this facility for the periods including May 1997 to July 
1997, and from September 1997 to the present.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the records 
relating to treatment the veteran received at the Hines VAMC 
are obtained, or that the record on appeal contains 
documentation indicating that such records are unavailable.

In addition, the Board notes that, in an August 1997 VA form 
21-4138, during his March 1998 appeal hearing before the 
undersigned member of the Board, and in a November 1997 claim 
for non-service connected pension with an attachment, the 
veteran noted that he had been also treated for his residuals 
of frostbite, hypertension, heart disorder and eyes disorder 
by Dr. Palmer at the Rush Presbyterian Hospital in Chicago, 
Illinois from 1990 to 1997; and Dr. Wilkey and Dr. Fry from 
the Columbus Hospital in Chicago, Illinois from 1975 to 1992.  
Additionally, the veteran indicated he was treated for his 
heart disorder at LakeShore Cardiology in Chicago, Illinois 
from 1975 to 1992; St. Margaret's Hospital in Hammond, 
Indiana, from 1987 to 1990; St. Mary's Hospital and the 
Community Hospital during 1979, both located in Roswell, New 
Mexico; the Presbyterian Heart Center in Albuquerque, New 
Mexico, during 1979; and the Scott White Hospital in Temple, 
Texas during 1979.  However, the Board notes that claims 
folder also fails to include all of these treatment records.  
As the Board deems that any such records would be necessary 
for appellate review, the RO should ascertain whether such 
records exist and, if so, incorporate them into the veteran's 
file.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and request him to complete VA Forms 21-
4142 (Authorization for the Release of 
Information) regarding his treatment by 
Dr. Palmer at the Rush Presbyterian 
Hospital in Chicago, Illinois from 1990 
to 1997; Dr. Wilkey and Dr. Fry from the 
Columbus Hospital in Chicago, Illinois 
from 1975 to 1992; LakeShore Cardiology 
in Chicago, Illinois from 1975 to 1992; 
St. Margaret's Hospital in Hammond, 
Indiana, from 1987 to 1990; St. Mary's 
Hospital and the Community Hospital 
during 1979, both located in Roswell, 
New Mexico; the Presbyterian Heart 
Center in Albuquerque, New Mexico, 
during 1979; and the Scott White 
Hospital in Temple, Texas during 1979.  
Subsequently, the RO should attempt to 
obtain these treatment records and 
associate them with the claims file.  If 
the search for the veteran's treatment 
records is negative, or if the veteran's 
response to the RO's inquiry regarding 
these treatment records is negative, 
documentation to that effect should be 
placed in the veteran's claims folder.

2.  The RO should attempt to obtain the 
veteran's treatment records from the 
Hines VAMC for the periods including May 
1997 to July 1997, and from September 
1997 to the present.  If the search for 
these records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility indicating that these records 
were not available.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


